442 F.2d 1343
The BARTON-GILLET COMPANY, a corporation, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 15293.
United States Court of Appeals, Fourth Circuit.
Argued May 5, 1971.
Decided June 11, 1971.

Appeal from the United States Tax Court, at Washington, D. C.
Charles G. Page, Baltimore, Md. (White, Page & Lentz, Baltimore, Md., on brief), for appellant.
Richard Halberstein, Atty., Tax Div., Dept. of Justice (Johnnie M. Walter, Asst. Atty. Gen., Meyer Rothwacks, Leonard J. Henzke, Jr., Attys., Tax Div., Dept. of Justice, on brief), for appellee.
Before BOREMAN, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
This is an income tax case. The Commissioner determined deficiencies in the corporation income tax of the petitioner for the taxable years ended December 31, 1964, 1965 and 1966. The Commissioner determined that certain amounts paid (commissions, salaries and contributions to a qualified profit sharing trust) by petitioner to its chief executive officer, and claimed to be fully deductible for income tax purposes as a trade or business expense, were unreasonable and excessive within the meaning of Internal Revenue Code of 1954, Sec. 162(a) (1) and the pertinent regulations.


2
The sole question on appeal is whether the Tax Court was correct in finding that the total compensation paid by the taxpayer corporation to its chief executive officer for the years in question was excessive and unreasonable and that such amounts were therefore not fully deductible.


3
Upon consideration of the briefs, records, joint appendix and argument of counsel we affirm on the findings and opinion of the Tax Court.1



Notes:


1
 T.C.Memo.1970-157, 29 T.C.M. 679